                                                                                CLERK'SOFFICE U.s.Dls<.couRT
                                                                                     : ATDANVILLE,VA
                                                                                            FILED
                         IN TH E U NITED STATES D ISTR ICT C O U R T
                        FO R TH E W ESTERN DISTW CT OF VIRGINIA                         JUN 1 C 2912
                                    R O A N O K E D IV ISION                        J IA . DLR         RK
                                                                                  BY:
                                                                                        DEPUW CLERK
    DW A YN E BA K ER ,

                  Petitioner,                         CASE NO.7:18CV 00620

    V.                                                M EM O R AN DU M O PIN IO N

    H A R O LD CL AR K E ,                            By: H on.Jackson L .K iser
                                                          SeniorUnited StatesDistrictJudge
                  Respondent.


           PetitionerDwayneBaker,aVirginiainmateproceeding proK ,filedthispetition forawrit

    ofhabeascorpus,ptlrsuantto28U.S.C.j2254,challengingadministrativ'
                                                                    edecisionsinM archand
    Aprilof2017 thatreduced the rateatwhich hewould enrn good-behaviorcreditagainsthisstate

    prison sentence. Thepetition ispresently before m e on the respondent'sm otion to dismiss and

    Baker'sresponsethereto. Forthereasonssetforth below,Iwillgrantthem otionto dism iss.

                                                 1.

           Bakerisin thecustody oftheVirginia DepartmentofCorrections(E&VDOC''),serving a
    six-yearprison term foraggravated involtmtary m anslaughter,imposed inD ecem berof2014.1 In

    M ay of2016,Bakerwasconfned atCoffeewood CorrectionalCenter(CCCW CC'')andhadbeen
    assigned to Class Level 1 for purposes of accruing Gisentence credit''to reduce his term of

    cov nement. (Pet.12,(ECF No.11). Baker'sability to earn sentence cwditisgoverned by
    Virginia'sstatutoryschemetitledGtEnrnedSentenceCreditsEEGESC'')forpersonsCommittedUpon
    Felony OffensesCommittedon orAfterJanuary 1,1995.'' SeeVa.CodeAnn.jj53.1-202.2to
    53.1-202.4.AtzEsc-eligibleinm atecan earnam axim um offourandone-halfttsentencecredits''


           1Thefactualallegationsinthissectionaredrawnfrom Baker'ssubmissionsinthiscase(ECFNos.
    1and 15j,statedinthelightmostfavorabletohim.lhavealsoreviewedtheonlinedocketoftheS.upreme
'
    CourtofV irginia.
for each thirty daysofhisprison sentence thathe serves. By statute,the Board ofCorrections

establishesRthe criteria upon which aperson shallbe deem ed to have earned sentence credits.''

Va.Code Ann.j53.1-202.4. According to Baker,VDOC Operating Procedure (ç$OP'')830.3
providesthataninmateassignedto ESC ClassLevel1isgrantedthem aximllm numberofsentence

creditdaysforevery thirty daysserved,while inmates in ESC ClassLevels2 and 3 are granted

fewersentence creditdays dlzring thatperiod,and an inm ate in ESC ClassLevel4 is granted no

sentence creditdays. A çtegalUpdate''sheetdated M ay 13,2016,projected thatifBaker
ticontinued to earn good time atthe presentearning level,''hisEsGood Tim eRelease''date would

beNovember6,2019.(Pet.Ex.7,LECFNo.1q).
       In 2016 and early2017,however,Bakerincurred rlinedisciplinary infractionsatCW CC.2

(Resp.17,EECFNo.15j).Bakerallegesthatmanyofthesedisciplinarychargestandothercharges
since)were based on conductcaused by symptoms of ltis ttNarcolepsy with Cataplexy,''a
disability,in violation oftheEighthAmendment(Pet.8,22,(ECF No.1)). On April20,2017,
Bakerwastransfen'
                edto LawrencevilleCorrectionalCenter(1&LVCC'').OnAugust22,2017,he
received two VDOC documents,dated M arch 7 and April 19,2017,stating that institutional

classifcation authority ((tICA'')hearingshad been conducted,and recommendationsto reduce
Bakerto ESC ClassLevel4 hadbeen approved.(Pet.Ex.9,EECF No.12). Hisdisciplinm'y
infractions in 2016 and eady 2017 atCW CC were m entioned as one reason forthe ESC Class

Levelchange.On August22,2017,Balceralsoreceived aVDOC tsLegalUpdate,''datedApril13,

2017,showing thathe had been reduced to Class Level3 on Novem ber28,2016,and to Class


        2 In Bqker'spetition,hecom plainsthatm orethan forty disciplinary proceedingsagainsthim have
notcom ported with dueprocessprotections.Hisresponseto them otion to dism issincludesa listofthirtp
threedisciplinary charges,only nine ofwhich occurred whileBakerwasatCW CC between M ay 2016 and
April2017.Theseninechargesaretheonly onesthatcould havehad any bearing ontheClassLeveichange
that occurred in M arch of 2017. Thuy,these nine CW CC charges are the only ones relevant to my
consideration ofBaker'shabeaschallengeto thatClassLevelreduction decision.
Level4onM arch7,2017.(Pet.Ex.8,EECFNo.11).AtESC ClassLevel4,Bakercouldnotearn
good conducttim e.

       In Aprilof2018,Bakerfiled apetition forawritofhabeascom usin the Suprem eCourtof

Virginia,contending thathe was denied due process during disciplinary proceedings on m any

charges,includingthenine infractionsheincun'ed atCW CC. (M em.Supp.M ot.Dism .Ex.1,
(ECF No.8-1j).BakerreferredtomostofthechargèsastGfalse.''1d.Inhispetition,Bakeralso
raised retaliation claim sand com plained oflaterStfalse''disciplinary chargesand faulty hearings

atLVCC.TheSuprem eCourtofVirginiadismissedhishabeaspetition in July of2018anddenied

hispetition forrehearing in Octoberof2018.

       Bakersigned and datedhisj2254 petitionon December7,2018.In it,heallegesthese
Cjal
   *m s.

       VDOC officialsdeprived Balcerofhisliberty interestiltECS sentencecreditswithoutdue

       process in s4arch and Aprilof2017 because (a)they failed to provide a11required
       procedtlralprotections during disciplinary proceedings atCW CC in 2016 and 2017,and

       (b)theyreliedonthewrongfullyobtaineddisciplinazyconvictionstoreduceBakertoClass
       Level3and 4;

       VDOC officialshaveconspiredtoretaliateagainstBakerforfilinggrievancesandlawsuits

       by bringing m ore thm1forty false disciplinary chargesagainsthim thateither caused the

       reduction ofhisClassLevelorhavesincepreventedhim from being reclassisedto am ore

       favorable ClassLevel;and

       VDOC officialsdiscdminated againstBaker,in violation ofthe EqualProtection Clause

       oftheFourteenth Am endm ent,becauseheisaGEdisabledAfrican-Am erican Prisoner''who

       filed grievances.
Asrelief,BakerseeksElgrlestorationofEamed SentenceCredits,''invalidation ofalldisdplinary
infradions,andEsimmediateorspeedierrelease''from confinement.(1d.)
       Respondehthasfiled a motion to dism iss,arguing thatBaker'sclaim sareuntimely filed,

withoutm erit,ornotcognizablein ahabeascorpusproceeding.Bakerhasresponded,making the

m atterripe fordisposition.3

                                                 Il.

       Theone-yearperiodoflimitationforflingahabeaspetitionunderj2254beginstortm on
thelatestoffotlrdates:

       (A) thedate on which thejudgmentbecamefinalby the conclusion ofdirect
               review ortheexpiration ofthetim eforseeking such review;

       (B) thedateon which theimpedimenttofilingan application creqtedby State
               action in violation of the Constitution or laws of the Uited States is
               removed,ifthe applicantwasprevented from filing by such State action;

       (C) thedateonwhich theconstitutionalrightassertedwasinitiallyrecognized
               by the Supreme Court,if the right has been newly recognized by the

       3 Bakerhasmoved forappointmentofcounseland for leaveto engage in discovery. UnderRule
6(a)oftheRulesGoverningSection2254 Cases,partiesmustobtainleaveofcourtupon goodcauseshown
to engage in discovery.Forreasonsexplained herein,Iconclude from the existing record thatBakerisnot
entitledtohabeasrelief.Accordinjly,ldonotfindcausetoallow discoveryortoappointcounsel.See18
U.S.C.j3006A(a)(2)(B)(authorizlngappointmentofcounselinj2254caseatcourt'sdiscretiononlyupon
findingthatditheinterestsofjusticesorequire'').Accordingly,1willdenyBaker'smotionontheselssues.
       Bakerhasalso fled a m otion forreconsideration ofmy earlierorder denying his firstmotion for
interlocutory injunctive reliefto avoid a transfer. Since ldenied Baker'sfirstmotion,he hasbeen
transferred and isnow confinedatSussex 11StatePrison(Ktsussex11',).Assuch,hismotion askingmeto
preventhistransferismoot. SeeRendelmanv.Rouse,569 F.3d 182,186(4th Cir.2009)C((Aqsageneral
rule,aprisoner'skansferorreleasefrom aparticularprisonmootshisclaimsforinjunctive...reliefwith
respecttohisincarcerationthere.'').
       Baker'ssecondmotionforinterlocutog relief1willalsodeny,becauseitisimproperlypresented
in thishabeascorpuscase.Bakerassertsthath1shousing assignm entatSussex 11putshim atrisk ofassault
by an enemy inm ateatthatfacility and asksthecourtto orderhistransferto adifferentprison facility.This
contention doesnot challenge the factor length of his consnement as required for itto fallwithin the
purview ofahabeasaction.SeeWilkinsonv.Dotson,544U.S.74,82(2005)(holdinqthatregardlessof
thereliefsoughtorconductchallenged,the properremedy liesin habeascorpusonly lf'ssuccessin (anq
actionwouldnecessarilydemonstratetheinvalidityofconfinementoritsduration'').Moreover,Sussex11
islocatedwithinthejurlsdictionoftheUnitedStatesDistrictCourtfortheEasternDistrictofVirginia.If
warranted,Bakerm ay addresshissafety concerns aboutSussex 11in a new civilrightsaction filed in that
coult whichhasjurisdictionoveroo cialswhoarenow accountableforhissafety.
                                                 4
             Suprem e Courtand made retroactively applicable to cases on collateral
             review ;or

       (D) the date on which the factualpredicate oftheclaim orclaimspresented
             could havebeen discoveredthrough the exerciseofdue diligence.

28U.S.C.j2244(d)(1).ThepartiesagreethatBaker'sone-yearfilingperiodmustbecalculated
from the time when he could first have discovered,with due diligence,thathis disciplinary

convictionshad caused areduction inhisClassLevel.

       Bakerhas alleged that,through no faultofhis own,he firstdiscovered hisreduction to

ClassLevel4 on August22,2017,when hereceived thelCA reports from M arch and Apriland

theLegalUpdate.W ith no evidenceto thecontrary,Iw iilacceptthatdateasthetriggerpointfor

calculating Baker'sone-yearfiling period tmderj2244(d)(1)(D). In Aprilof2018,afterabout
eightm onthsofthe federalfiling pefiod had elapsed,Bakerfiled his state habeaspetition in the

Su
1
  preme CourtofVirginia. W hilethatpetition waspending,the federalfling period wastolled.

See28U.S.C.j2244(*(2)(providingthatçsproperlyfiled''applicationforstatepost-conviction
orothercollateralreview tolls federalfiling period). W hen thatpetition had been denied and
Baker'spetition forrehearingwasalso denied in Octoberof2018,the federalfiling period began

nmningagain.Bakerfledhisj2254petitioninDecemberof2018.Giventhistiming,1conclude
thatBaker'sclaim saboutthereductionsin hisClassLevelin M arch and Aprilof2017 cnnnotbe

dismissedtmderj2244(d)(1)(D)asuntimelyfiled.
       I do lind,however,that Baker's separate claim s of due process violations dtuing his

individualdisciplinm.
                    y proceedingsin 2016and 2017 werenottimely filed.From therecord,itis

clearthatBakerknew the outcom esofthese proceedingswithin weeksaftereach hearing,when

hisdisciplinary appealsconcluded.M oreimportantly,hehaspresented no evidencethathecould

fzsthavediscoveredany oftheseoutcomesonly afterthereductioninhisClassLevetinM arch
of2017.Thus,1willcalculatehisfilingperiodunderj2244(d)(1)(D),startinginM archof2017,
when those infractions were used in the decision to reduce his ESC Class Level. As such,l

conclude thatBaker's one-yearperiod to file afederalhabeaspetition challenging each ofthese

ninedisciplinary proceedingsin 2016 and 2017 expiredno laterthan Aprilof2018.Therefore,to

the extentthat he attempts in his current petition to bring due process challenges about the

disciplinary proceedingsthem selves,hisclaimsarebnrred asuntim ely filed.

                                                    111-

           A federalcourtrnaygranthabeasrelieffrornastatecourtjudglnentEtonlyonthegrotmti
thatgthepetitioner)isin custodyin violation oftheConstitutionorlawsortreatiesoftheUnited
States.'' 28U.S.C,j2254($. TheFourteenth Amendmentprohibitsastatefrom depriving an
individualof liberty withoutdue process oflaw. U.S.Const.am end.XIV. A constimtionally

protected liberty interestGGmay arisç from the Constimtion itself,by reason ofguaranteesimplicit
in the word liberty,...oritm ay arise from an expectation orinterestcreated by state laws or

policies.''4 W illdnsonv.Austin,545U.S.209,221(2005).
           Inm ateshavenolibertyinterestderivedfrom theConstitution itselfin receiviùg good-time

creditorin a particulargood-time creditearning level. W olffv.M cDormell,418 U.S.539,557

(1974).Thus,forBakertosucceedinhisclaim,hemustshow thatVirginiastatutesorregulations
createaprotectedlibertyinterestforllim inretaininghisESC ClassLevel.Thisshowinghecnnnot
'

make.Onthecontrary,GtitiswellestablishedthatVirginiainmatesdonotenjoyaprotectedliberty
interest in the rate at wbich they enrn either Enrned Sentence Credits or Good Conduct
                                                %


Allowances,''anotherform ofsentence credits som eVDOC inm atesm ay be granted. Dennisv.




          4 I have om itted internal quotation m arks, alterations,and citations here and throughout this
    memorandum opinion,unlessotherwise noted.
                                                     6
Clarke,No.3:15CV603,2016W L 4424956,at+6 (E.D.Va.Aug.17,2016)(citingmanycases);
Millsv.Holmes,95F.Supp.3d924,931-34(E.D.Va.2015).
       State statutes create a liberty interest entitled to federal constitutional due process

protections when they involve a stams change thatGiinevitably affectlsjthe duration of''the
inmate's cov nement. Sandin v.Cormer,515 U.S.472,484 (1995).ltll
                                                               N'qo constitutionally
protected liberty interestis    .created tmder the gstatutozyq regime lifj either the primary
decisionmakerorany reviewing authority isauthorized to ovenide,asam atterofdiscretion,any

classification suggested by application ofthe prescribed substantivecriteria.'' M ills,95 F.Supp.

3d at933. BecauseVirginia'sgood conducttim eprogrnm sendow officialswith such discretion,

whateverchangeaClassLeveladjustmentmay renderinaninmate'sprojectedreleasedatedoes
notKtinevitably affect''the actual'length oftime he willserve,so asto create a protected liberty

interestunderSandin.Thus,IconcludethatbecauseBakerdidnothaveaprotected liberty interest

in retaining hisESC Class Level,he had no federalconstitutionalrightto particularprocedural

protectionsdtlring proceedingswhen officialsm adechangesto llisESC ClassLevelin Novem ber

of2016,in M arch of2017,oratany ClassLevelreview proceeding sincethen.

       Bakeralso cnnnotdem onstrateany constitutionalviolationsmising from officials'alleged

violations of state 1aw or VDOC regulations related to his ESC Class Level. W hile state

regulationsm ay provide formore stringentproceduralprotectionsthan the Due Process Clause

requires,&iastate'sfailureto abideby itsown 1aw asto procedtlralprotectionsisnotafederaldue

Processissue.'' Brown v.Angelone,938 F.Supp.340,344 (W .D.Va.1996)(citing Riccio v.
CotmtyofFairfax,907F.2d 1459,1469 (4th Cir.1990)). Fbrthestated reasonssIwillgrantthe
m otion to dism iss as to Baker's claim thatthe defendants deprived him ofa protected liberty

interestwhen they changed hisClassLevelin M arch of2017.


                                               7
       1also concludethatBaker'sallegationsofconspiracy,retaliation,andracialdiscrimination

mustbedism issed.Therespondentarguesthattheseclaim sdonotfallwithinthescopeofahabeas

corpusactionandshouldbepresented in acivilrightsaction lmder42 U.S.C.j1983,ifatall. I
m akenotinding on thisargum ent,becauseIconclude thatBakerhasnotstated suficientfactsto

state claims on thesem atters. To survive the deferidants'm otion to dism issthe complaintunder

FederalRule ofCivilProcedure 12(b)(6),the SGcomplaintmustestablish (facialplausibility'by
pleading Gfacttzalcontentthatallowsthecourtto draw the reasonableinferencethatthedefendant

isliableforthe m isconductalleged.''' Clatterbuck v.City ofCharlottesville,708 F.3d 549,554

(4thCir.2013)(quotingAshcroftv.Igbal,556U.S.662,678(2009$.Bakersimplyfailstomake
thenecessary factualshowingsto surviveam otion to dismiss.

       Toestablish acivilconspiracyclaim actionableunderj1983,aplaintiffmustdemonstrate
thatthedefendants'lactedjointlyinconcertandthatsomeovertactwasdoneinfurtheranceofthe
conspiracy,''resulting in deprivation of a federalright. Glassman v.Arlindon Cnty..Va.,628

F.3d 140,150 (4th Cir.2010)(quoting Hinklev.City ofClarksblzra,81F,3d416,421(4th Cir.
1996:. A plaintiffmustmake specifc Zlegations thatreasonably lead to the inferencesthat
                                     '
                                                              .



membersoftheallegedconspiracysharedthesameconspiratorialobjectivetotrytotûaccomplish
acom mon andunlawfulplan''to violatetheplaintiff'sfederalrights.Hinkle,81F.3d at421.

       Baker'spetition simply asserts thatnllmerousprison officials conjpired againsthim in

bringing disciplinm'y chargesagainsthim ,tsnding him guilty,and elim inating his ability to enrn

goodconducttime,based onthedisciplinary convictions.A conspiracy claim cannotariseon such

ttrank speculation arld conjecttlre,''especially when the actions are capable of innocent
interpretation.Id.at422.M erelylabeling aclzronologicalseriesofactionsbym ultipleindividuals
asldconspiTaey,''asBakerhasdonehere,orm ovidingnothingm orethan aconclusory,fom mlaic

recitation of the legal elem ents of conspiracy, will not suffice. Nem et Chevrolet v.

Constlmeraffairs.comsInc.,591F.3d 250,255(4th Cir.2009).Therefore,Iwillgrantthemotion
to dismissasto Baker'sconspiracy contentions.

       Prison offkialsm ay notretaliateagainstaninmateforexercising hisconstim tionalrightto

accessthecourt,Hudspeth v.Ficcins,584 F.2d 1345,1347 (4th Cir.1978),normay they take
adionsthatviolatehis(TirstAm endm entrightto bef'
                                                reefronîretaliation fortiling a grievance.''

Bookerv.S.C.Dep'tofCo1'r.,855F.3d 533,541(4th Cir.2017).On theotherhand,claimsof
retaliation againstprison inm atesmustbetreated with healthy skepticism ,because m any actions

by prison offcialsare Gdby definititm Gretaliatory'in the sensethatgthey are injresponlse)to
prisonermisconduct''orotherconcerningbehaviors.Cochranv.M onis,73F.3d 1310,1317(4th
Cir.1996);Adamsv.Rice,40F.3d72,74 (4th Cir.1994).
       gT1o stateacolorableretaliation claim underSection 1983,aplaintiffmustallege
       that(1)heengaged inprotected FirstAmendmentactivity,(2)thedefendanttook
       someactionthatadverselyaffectedhisFirstAmendmentrights,and (3)therewas
       acausalrelationship between hisprotected activity and thedefendant'sconduct.

M artinv.Duffv,858F.3d239,249(4thCir.2017),cert.denied,.
                                                       138S.Ct.738(2018).A plaintiff
suffersadverseaction ifthe defendant'sallegedly retaliatory conductwould likely deteraperson

ofordinarytinnnessfrom theexerciseofFirstAmendmentrights.i'Ld,s     .




       Baker allegesthathe filed grievancesand atleastone lawsuit,thusexercising his First

Amendm entrights.s He also allegesthat,thereafter,because ofdisciplinary convictions,offcials

took awayhisability to eprn good copducttim e,which I5nd to bean adverse action forpurposes

ofaretaliation claim .Thus,lkispetition allegesfactstom eetthefirstandthirdprongsofthelegal



      5 Furthelnnore,courtrecordsreflectthatBakerhastwo civilrightsactions pending atthistim e,
Bakerv.D avis,N o.7:18CV 00503 and Bakerv.Gilm ore,No.7:18CV00382.
standard foraretaliation claim . Baker'spetition failsutterly,however,underthethirdprong. He

sim ply doesnotpresentfactssupporting a reasonable inference thatthe grievancesand lawsuits

causedofscialstobringthedisciplinarychargeshedisputesortochangeBaker'sESC ClassLevel.

Hism erely ttconclusory allegationsofretaliatory m otiveunsupported bym aterialfactswillnotbe

suo cientto state aclaim underj 1983.'' Harbin v.Rutter,420 F.3d 571,580 (6th Cir.2005)
(internalquotationmmks,alterations,and citation omitted).
       M oreover,an inm atemay notstateaclaim ofretaliationwheretheGidisciplinewasimparted

foractsthata prisoner was notentitled to perform,''and which were unrelated to the inmate's

grievanceorlawsuit. Cowansv.W arren,150F.3d 910,912 (8th Cir.1998)(citation omitted).
Bakerfailsto connectany ofhisgrievancesorlawsuitsin any wayto the disciplinarychargesthat

contributedtothedecisiontochangehisESC ClassLevel.M oreover,Baker'spetition claim sthat

'm any of the disciplinary infractions he incurred resulted from rule violations caused by his

physicaldisabilities and m edicalconditions;he doesnotcontend thathis conductdid notalso

violateprisonregulations.See,e.c.,Enrnestv.Courtney,64F.3d365,366-67 (8th Cir.1995)(per
ctlriam)(findingassignmenttoutility squad forgnmblingnotretaliation forinmate'stqling ofa
grievance);Henderson v.Baird,29F.3d464,465,469 (8th Cir.1994)(findinginmate'sassault
chargenotinretaliationforhisreportingharassmenttoFBI);Goffv.Burton,7F.3d734,738(8th
Cir.1993)(allegedretaliatorytransfer).Innoneofthesecaseswastheconductwhichfonnedthe
basisforthe alleged retaliatory action related to the originalgrievance,and Baker's petition is

sim ilarly deficient. For the stated reasons,I will grantthe m otion to dism iss as to Baker's

retaliation claim s.

       Finally,Im ustalso dism iss Baker's allegations of discrim ination and equalprotection

violations. Gt-
              f'
               he EqualProtection Clause generally requires the governmentto treatsim ilarly


                                              10
simatedpeoplealike.''CityofClebm'
                                nev.CleburneLivin:Ctr..lnc.,473U.S.432,439 (1985).
Toprove a j 1983 equalprotection claim,an inmate çGmusttirstdemonstrate çthathehasbeen
treated differently from othersw ith whom he is sim ilarly situated and thattheunequaltreatm ent

wastheresultofintentionalorpurposef'uldiscrimination.'' Veney v.W vche,293 F.3d 726,730

(4th Cir.2002).Bakermakesneitherofthese showings. Hestatesno factsaboutbeingtreated
differently than similarly situated inm ates being charged with disciplinary infractionsforacts,

when otherinmateswerenotcharged forsim ilaracts.Heprovidesno evidencethatotherinm ates

who have incurred nine disciplinary infractionsin the course oflessthan two yearsdid nothave

an adversechangein ESC ClassLevel. Balceralso failsto stateany factssuggestingthathisrace

orhismedicalissueshavebeen am otivating factorin any particulardisciplinary chargeorin the

classification decision to placehim in ESC ClassLevel4.Hisconclusory assertionsthatdisability

and race caused these events cnnnot,without supporting facts, state an actionable claim of

discrimination oran equalprotedion violation ofany kind. See,e.z.,Chapm an v.Revnolds,378

F.Supp.1137,1140(W .D.Va.1974)(Sndingthatconclusoryaccusationsthatdiflkrenttreatment
mayhavebeenmotivatedbyraceareinsufficienttostatesuchaclaim).Iwillgrantthemotionto
dismissasto Baker'sFourteenth Amendm entclaim s.



       In accozdance with the foregoing,1willgrantthe respondent's m otion to dism iss. An

appropriateorderwillenterthisday.
      The Clerk isdirected to send copiesofthismem orandum opinion and accompanying

ordertopetitionerand to cotmselofrecord fortherespondent.

      ENTERED thisRdudayofJune,2019.
                                                                          )

                                         E OR UNITED STATES DISTRICT JUDGE
